 


109 HRES 775 IH: Commending the Community of Sant’Egidio for their extensive charity and generosity on behalf of the poor throughout the world.
U.S. House of Representatives
2006-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 775 
IN THE HOUSE OF REPRESENTATIVES 
 
April 25, 2006 
Mr. Burton of Indiana (for himself, Mr. Bartlett of Maryland, Mr. Meeks of New York, and Mr. Lantos) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Commending the Community of Sant’Egidio for their extensive charity and generosity on behalf of the poor throughout the world. 
  
Whereas the Community of Sant’Egidio began in Rome in 1968, following the Second Vatican Council, at the initiative of high school student Andrea Riccardi who gathered a group of like-minded high-school students to engage people in their community with a message of peace and dialogue; 
Whereas, upon its founding, the group began working in crowded slums on the outskirts of Rome, beginning an afternoon school for children called Scuola Popolare, now known as Schools of Peace, which has since grown to over 50,000 permanent members in 70 countries and on four continents; 
Whereas the Community Sant’Egidio has spread itself throughout the world and has assisted additional people, including the physically and mentally disabled, homeless, foreign immigrants, and terminally ill, and has worked in prisons, homes for the elderly, gypsy, and refugee camps; 
Whereas the Community Sant’Egidio helped to mediate the conflicting parties in the peace negotiations which led to the peace agreement in Mozambique, and it has taken part in peace and disarmament negotiations in Burundi, the Democratic Republic of Congo, Liberia, and Sudan, and has coordinated humanitarian relief for refugees worldwide; 
Whereas Pope John Paul II recognized the Community of Sant’Egidio in a message to the 2002 Prayer for Peace, saying I would like to thank especially the Community of Sant’Egidio for the enthusiasm and the spiritual courage shown in accepting the message of Assisi and bringing it to so many places in the world through the meeting of men of different religions; and 
Whereas the Community Sant’Egidio has received numerous awards for international service, including the Niwano Peace Prize, the UNESCO Felix Houphouet-Boigny Peace Prize, and the International Montessori PrizeEducation and Peace: Now, therefore, be it 
 
That the House of Representatives— 
(1)commends the Community of Sant’Egidio for their extensive charity and generosity on behalf of the poor throughout the world; 
(2)honors the Community of Sant’Egidio for promoting, negotiating, and brokering peace throughout the world, but especially in Africa; 
(3)pays tribute to the Community of Sant’Egidio for providing aid to refugees of war and natural disasters around the world; 
(4)applauds the Community of Sant’Egidio for promoting respect and mutual understanding among the different religions of the world; and 
(5)thanks the Community of Sant’Egidio for providing the international forum of the 2006 Prayer for Peace, thereby assisting in the resolution of conflicts in a peaceful manner. 
 
